Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zacharias USPAN 2016/0089271 with Wikipedia Lens (anatomy) Feb. 2014 cited as evidence. For claims 1, 13 and 21, Zacharias teaches the use of a laser (para. [0011], element 4, (fig. 1) generating a therapeutic beam 814 (fig. 5), using a scanner 50 (fig. 1) that provides data identifying the position of the astigmatic axis of the eye by recording a corneal astigmatism axis and for generating a laser shot pattern (e.g. fig. 7a through 8c) to the anterior capsule para. [0044] provide a capsular shaping relative to the astigmatism axis that generates nubs 616 and 618 along the astigmatic axis or relative thereto (e.g. paras. [0014] - [0015]) for aligning IOLs during implantation. However, Zacharias does not specifically define the nubs with a depth of about .1 mm to about 1 mm, a sweep of about 5 degrees to about 35 degrees and a fillet of about .1 mm to about 7 mm. 
In regards to these parameters Zacharias shows in figure 7c a similar shaped nubs (620, 622) as Applicants (2401, 2402) figures 1A to 2B. 


    PNG
    media_image1.png
    380
    658
    media_image1.png
    Greyscale


In Applicants figure 2A, the nub is depicted nearly proportionally to that shown in figure Zacharias 7C, in terms of the distance from the circular pattern that the nubs protrude towards the center of the pattern and the width of the base (i.e. the distance between where the nub pattern meets the circular laser pattern portion on opposing sides of the nub). Using Applicants coined terminology, perhaps Applicant shows a bit more “depth”, less “sweep”, but nevertheless similar in shape and close in size. The widths of the base (aka “sweep of the nub base) are comparable, Zacharias widths (aka sweep) appearing substantially equal to or lightly larger than the 5 ° sweep shown by Applicant. Thus, the Zacharias figures appear to show what Applicant terms as “sweep’, to be in Applicant’s claimed range of 5° to 35 °.

Furthermore, Zacharias’s figures Fig. 7c (below) shows that the nubs are depicted proportionally as about .3 - .4 mm in “depth” relative to the diameter of an average adult lens (and corresponding incision) of roughly 10 mm.

From Wikipedia Lens (anatomy).
In the adult, the lens is typically circa 10 mm in diameter and has an axial length of about 4mm, though ft is important to note that the size and shape can change due to accommodation and because the lens continues to grow throughout a person's lifetime

Figure 7c is scaled approximately 1 cm = 1 mm of lens tissue. Thus .3 -.4 cm equals about .3-.4 mm in actual practice. The 10 mm rough estimate as an average person. Wikipedia notes the lens can be larger, Zacharias notes the lens material removed can be smaller (5-8 mm) diameter. For proportion calculation purposes, doubling the estimated incision size results in measured depths of .6 to .8, halving it brings it down to .15 mm to .2 mm, both measurements above the lower value of .1 mm for Applicant’s range.


    PNG
    media_image2.png
    549
    683
    media_image2.png
    Greyscale



Similarly, the filet depicted in 7c of Zacharias is also about .3 to .4 mm for an average adult human lens capsule as demonstrated below. 

    PNG
    media_image3.png
    530
    638
    media_image3.png
    Greyscale

Thus, the drawings seem to convey to one of ordinary skill at least one embodiment proportioned and size to be relative to the lens/incision within Applicant's recited ranges. However, patent drawings are no longer required to be proportional as they once were and thus the examiner is not relying on the drawing proportionality to be precise but most a close representation of what Zacharias is conveying to the reader. If so, the examiner would be arguing that Zacharias anticipates the claims based upon the figures. However, recognizing the proportions are part of the disclosure, one of ordinary skill in the art in implementing the Zacharias nub generating laser pattern for marking the astigmatic axis, would likely use the nub shapes shown by Zacharias, and adjust the
size of the nubs as desired to aid in viewing the alignment. As demonstrated above, in examining the lower and upper limits set by Applicant, by the examiner above, what Applicant insists as a “very narrow range”, actually covers the entire useful range. It extends from the small barely visible size, to where the nubs are readily visible and any larger of a “depth” does not appear to indicate alignment any better. The fact that Applicant has defined the nub dimensions using a 2- dimensional quasi polar coordinate system using “depth”, a length along a radial axis, a “sweep” using an angular value and a “fillet” using a length value with in system, one could describe the same dimensional limits using a Cartesian coordinate system in terms of a nub center length, a width corresponding to the same nub. Describing the same nub using a different set of parameters does not change the fact that it is describing the nub, nor is it patentable. One can determine the range of useful nub dimensions empirically without using the terminology coined by Applicant for defining depth, sweep and fillet. The examiner considers applying a new set of parameters and defining ranges for dimensions for to the dimensions of nubs found to useful is merely describing latent properties of the nubs

Moreover, Applicant has not demonstrated any unexpected results as discussed with regard to claim 6 below.

For claims 2 and 14, the nubs can indicate the astigmatic axis as shown in fig. 7c element 604 (e.g. para. [0080]).

For claims 3 and 15, the nubs are stated as being at 0 degrees relative to the astigmatic axis and thus are within 5 degrees of the astigmatic axis. See fig. 7c element 604 (e.g. para [0080)).
For claims 4 and 16, the nubs are stated as being at 0 degrees relative to the astigmatic axis and thus are within 5 degrees of the astigmatic axis.

For claims 5 and 17, the sweep depicted in figure 7C of Zacharias seems to be 10 degrees or less and allow for a qualitative alignment with a toric IOL and the nubs (figures 9A and 9B). Furthermore, Zacharias suggests that the shapes of flaps (618 and 616) are variable (art recognized variables) in para. [0078] and changes in size/proportion or shape would be obvious (see MPEP 2144.04 (IV)) if Applicant specification does not disclose any criticality associated with the claimed depth, sweep and fillet ranges.

For claims 6 and 18, Applicant claims a resulting rim strength formed in the lens capsule from the application of the laser and shot pattern to the eye. The rim strength would seem to depend on the individual. Therefore, it is questionable as to how the system device may be further limited by a product by process limitation wherein the product is not positively claimed. Nevertheless, the data in par. [0063]-[0065] of Applicant's specification shows that a conventional type circular incision lacking nubs as well as an incision that has nubs (that has parameters values outside of Applicant’s claim ranges) have the same capsular strength of about 180 mN. Adding nubs to a circular incision does not substantially weaken the rim strength. Thus, a standard circular cut in a normal eye has a latent property capsular rim strength of about 180 mN. The rim strength of 180 mN is a latent property of Known circular incision cuts. The discovery of a latent property of a known element is not patentable feature that defines over the known element. Furthermore, there is nothing in Zacharias to suggest the nubs that he generates would reduce the rim strength of a capsule incision from a standard circular incision. To the contrary, in para. [0077] Zacharias discusses that the incision produced by the laser follows a pattern of smooth curves that prevents increased risk of capsule tears and resists capsule rupture and resists capsule expansion. These appear to be the same parameters that Applicants are concerned with i.e. tearing and maintain rim strength) and it is reasonable to conclude Zacharias retains the inherent capsular rim strength for circular incisions. Moreover, Applicant's treatment system and Zacharias treatment system seem to be similar in characteristics and use and there is nothing to suggest at this time that the resulting nubs would yield different properties other than the shapes of the nubs in terms of sweep, fillet and depth.

For claims 7, 8, 9 and 19 follow the same logic as for claim 6 and again it is reasonable to conclude that in following the Zacharias disclosure, forming carefully adding numbs to an otherwise circular incision so that they will not tear (and in generally the same shape as applicant’s nubs) will retain the original 180 mN rim strength.

For claims 10 and 20, the astigmatic axis is induced in Zacharias. See para. [0012].

For claim 11, the recitation of the astigmatic axis being determined after the removal of the lens is an intended use. The system is capable of being used to remove the lens and the astigmatic axis can be determined after the removal t Also. it seems that one may determine astigmatic axis following treatment to determine if the treatment reduced/corrected astigmatism (see para. [0006] of Zacharias. Moreover, the claim makes no sense. If Applicant needs the shot pattern information prior to using the shot pattern in order to proper orient the nubs on the eye prior to incising the cornea and accessing the lens then how can the nubs be properly oriented if the astigmatic axis is determined after the cornea incision is made and the lens removed?

For claim 22, see the alignment of marks 712 on toric IOL 408 with nubs 600 figures 9A and 9B.

Response to Arguments
Applicant's arguments filed 7-25-22 have been fully considered but they are not persuasive.
The examiner notes Applicant’s addressing of items I, II, III in the Remarks section of the response filed  7-25-22

For Section III.
A. The examiner regrets that Applicant cannot review the Wikipedia printout in public pair. If Applicant wishes to send the examiner and email address, the examiner will email the link to applicant along with wayback machine link to retrieve a copy from the internet. The examiner has no control over how the document will appear in public pair. 
B. The examiner acknowledges Applicant’s statement that Applicant’s claims “do not require the ‘providing’ of data.

C.  Applicant alleges Applicant’s size range to narrow and a specific shape. Applicant simply alleges this to be the case without any type of showing through figures. The examiner has provided figures with proportional measurements to the human eye for assessing the relative proportions. The examiner again asserts that applicant range covers most of the useful sizes and shapes of nubs that would be useful for implementing Zacharias nub formation, including for Applicant. Applicant suggests that there is a long felt need for the ranges he claims. He suggests that nubs of Zacharias are inferior, that they would not meet the strength criteria of Applicants. Applicant has not demonstrated that there was a recognized problem with those who used nubs according to Zacharias as shown. Zacharias teaches that sharp edges should be avoided in making the cuts because that could can result in tearing. One of ordinary skill in the art would realize that in using the teachings of Zacharias, that in using Zacharias  shape (which is the same shape as Applicants) and avoiding sharp edges by using curve cuts like Zacharias, one can adjust the size of the nubs proportionally as a matter of preference.

D.  The examiner does not consider the analysis to be just conclusory statements.  In fact, the examiner’s arguments of obviousness are based upon facts and a showing of supporting evidence whereas Applicant’s arguments are based upon allegations that are devoid of supporting  facts. The examiner has relied facts such as upon the comparison of Applicant’s drawing to those of Zacharias which have been scaled to be about the same size. The nubs look pretty much look the same. Applicant shows one example of data ( See para. [0064] of Applicant specification), which does not cover the ranges claimed, that their one point of data only demonstrates that the cut they made didn’t alter the inherent strength of the capsule. The cut doesn’t even show that the tested nubs where within the claimed range. Certainly, there is no data showing cuts within the other points of their range made any difference to cuts outside their ranges. There is thus no reason to allege that the Zacharias nubs wouldn’t possesses the same capsule strength as before the cut. 
Applicant on the other hand, alleges that his ranges are narrow but provides no visual demonstration of the range boundaries. Applicant alleges that the cuts within these ranges are  superior to cuts outside these ranges based upon one showing of actual data ( See para. [0064] of Applicant specification), which do not appear to be within the claimed ranges or at least not demonstrated to be. 

	E. Contrary to the Applicant’s remarks that the examiner has made an error in his calculations by 140 percent However the Applicant ignores the fact that the examiner took in to account that the proportionality might be off depending upon the patient and the examiner offered calculations of one half and double the ratio of proportionality for the Zacharia measurements. The resulting measurements were still in Applicant’s ranges.

 F Zacharias does not teach away from the invention. He shows the same shape nubs as Applicant. Other shapes may be used given the criteria set forth. On the other hand, Applicant’s claims do not restrict out sharp edges and corners. In fact, within the confines he is claiming, his ranges would cover nubs of triangular shape with sharp edges that would likely tear easily. Applicant’s specification does address the  avoidance of sharp corners. See page 19 of the office action mailed 1-25-22  Another interest point is that Applicant’s nub ranges have a maximum of 1 mm for depth but only .7mm for the filet. In other words, the length of the depth can be longer than the length of the filets (sides). The nubs generally show a bell-shaped curve. How can the sides of the curve be shorter than the base?????

G.  The examiner has recognized the decisions of In re Wright and In re Olson in the previous office action. The examiner refers back to those arguments. Every application of court decisions need to applied in a fact specific manner and the examiner believes that he has set forth the differences. The courts never stated that you can’t rely upon proportions if the drawings aren’t proportional, however in this case the examiner has provided proportional drawings based upon a known size and accounted for potential discrepancies, unlike In Re Wright ad In re Olson. See pages 17 -18 of the office action mailed 1-25-22.

H. For dependent claims 8-9 and 18-19, the examiner has concluded the Zacharias likely have the capsule strength based upon the evidence before him. 
I.  It is not clear how Applicant’s secondary considerations show that Applicant’s ranges provide any benefit, only that nubs with round curves, which Zaharias teaches , are best for maintaining capsule strength.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792